Citation Nr: 0833492	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-41 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral foot 
disorder claimed as broken arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C did not manifest in service and is not shown 
to be causally or etiologically related to service.

3.  A bilateral foot disorder claimed as broken arches did 
not manifest in service and is not shown to be causally or 
etiologically related to service.

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated in active 
service. 38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2.  A bilateral foot disorder claimed as broken arches was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for hepatitis C and broken arches, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, a letter 
dated in June 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letters 
informed the veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service medical records and VA 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was afforded a VA examination in connection with his 
hepatitis C claim, but not his broken arches claim.  See 
38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes an examination, in connection with the veteran's 
broken arches claim, is not needed because there is no 
persuasive evidence of a current disability, evidence of an 
in-service disease or injury, or any indication that the 
claimed condition is related to service.  VA's duty to assist 
has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hepatitis C and broken arches, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hepatitis C and a 
bilateral foot disorder claimed as broken arches.  As such, 
the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2007). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran contends that he is entitled to 
service connection for hepatitis C and broken arches.  The 
veteran reported that he first discovered he had hepatitis C 
when he attempted to donate blood in 2001, but was denied 
because he was told he had hepatitis C.  See September 2005 
VA examination; see April 2005 lay statement.  At that time, 
the veteran was told that he could have contracted the 
disease many years ago.  The veteran surmises that he could 
have contracted the disease in service as a result of 
vaccinations he was given in service.  The veteran reported 
that he currently suffers from nausea and night sweats due to 
his hepatitis C.  See April 2005 lay statement.  The veteran 
has made no specific statements regarding his broken arches 
or foot pain and its purported relation to his military 
service.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records, including his July 1981 entrance 
examination, are silent regarding complaints, treatment, or 
diagnosis of hepatitis C or broken arches or foot pain.  See 
July 1981 report of medical examination.  

VA medical records indicate that in a February 2005 physical 
examination the veteran reported a broken left arch.  See 
February 2005 VA examination.  In March 2005, the veteran was 
admitted for treatment of substance abuse.  During his 
treatment in March 2005, the veteran reported that he began 
using rock cocaine and heroin in 1986.  See March 2005 VA 
examination.  In May 2005, during a DSM IV evaluation, the 
veteran reported a history of abusing crack cocaine since 
1986.  The veteran stated that he did the drug seven days per 
week and by smoking and IV.  The veteran further stated that 
the longest he has gone without the drug was six months.  
During the May 2005 psychological examination, the veteran 
also stated that he had a broken right arch.  Treatment 
records indicate the veteran was diagnosed with pain in the 
right foot and it was noted that the veteran had a 4 to 5 
level of pain and could walk fine.  See May 2005 VA medical 
records.  Again, in June 2005, the veteran reported pain in 
his right arch when referred to physical therapy as part of 
his rehabilitation program.  See June 2005 VA medical 
records.  

In a September 2005 VA examination, the veteran reported a 
long history of drug abuse going back nearly 30 years.  He 
stated that he was currently participating in a VA drug abuse 
rehabilitation program and was no longer using drugs.  The 
veteran did not deny a history of unprotected sex.  The 
veteran reported that he thought he contracted hepatitis C 
through air gun inoculations in the military.  The VA 
examiner diagnosed the veteran with hepatitis C and opined 
that it was much less likely than not that the veteran's 
hepatitis C was contracted in service.  The examiner further 
opined that the veteran's hepatitis C was most likely 
secondary to needle switching in the veteran's long history 
of substance abuse or to having unprotected sex, and noted 
that literature studies do not support a link between 
hepatitis C and air gun inoculations.  See September 2005 VA 
examination.

With respect to the veteran's hepatitis C claim, in a VA 
"Fast Letter" issued in June 2004 (Fast Letter 04- 13, June 
29, 2004), VA noted that a rating decision (in an unrelated 
case) had been issued that was apparently based a statement 
incorrectly ascribed to a VA physician to the effect that 
persons who were inoculated with a jet injector were at risk 
of having hepatitis C.  The fast letter then identified "key 
points" that included the fact that hepatitis C is spread 
primarily by contact with blood and blood products, with the 
highest prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

As noted above, service connection requires the satisfaction 
of three specific elements: current disability, in-service 
disease or injury, and medical nexus.  A review of the 
evidence shows that element (1), a current disability, is 
met.  The medical evidence includes a diagnosis of hepatitis 
C.  With regard to element (2), in-service disease or injury, 
the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of any diagnosis of any form of 
hepatitis.  There is no medical evidence of hepatitis C, or 
of any type of hepatitis, in service or for decades 
thereafter.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through vaccinations received in service.  
The veteran has presented no specific evidence in support of 
this theory, i.e., there is nothing in the record which would 
indicate that any vaccinations received by the veteran in 
service were in fact tainted by hepatitis virus.  Although 
the veteran was vaccinated in service, as were millions of 
other service members, there is no indication in the service 
medical records or otherwise that the veteran experienced any 
infection therefrom.  Nor is there any evidence of record 
which would indicate that the equipment used was not properly 
sanitized or that persons who received previous injections, 
if any, were infected.  The veteran's contention in this 
regard essentially amounts to speculation on his part.

Moreover, the VA Fast Letter referred to above indicates that 
there is no scientific evidence that air gun injections cause 
hepatitis.  To the extent that the veteran requests that the 
Board, without competent medical evidence that such 
injections somehow have caused him to be infected with the 
hepatitis C virus, accept his assertions regarding the 
etiology of the veteran's hepatitis C, the Board may not do 
so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Therefore, element 
(2) is not satisfied, and the veteran's claim fails on that 
basis.

With respect to element (3), medical nexus, as noted above, 
the VA examiner did not opine that the in-service air gun was 
at least as likely as not the source of the veteran's 
hepatitis C.  The evidence of record does not demonstrate a 
nexus or relationship between the veteran's hepatitis C and 
service.  Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  
The Board notes the September 2005 VA examiner's opinion that 
it was much less likely than not that the veteran's hepatitis 
C was related to service.  See September 2005 VA examination.  
The Board attaches significant probative value to the March 
2005 VA medical opinion as it is based on a thorough review 
of the claims file and provides a complete discussion of the 
appellant's service medical records and history of post-
service IV drug use and unprotected sex.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  
Moreover, although the veteran stated that his hepatitis C 
was due to service, his testimony is not competent to provide 
such a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical 
opinion).  

The Board finds that service connection is also not warranted 
for a foot disorder claimed as broken arches.  The Board 
notes that the existence of a current disorder is the 
cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disorder for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Although February 2005 and March 2005 VA records 
note reports of broken right and left arches, it is unclear 
as to whether these assessments were made solely based on the 
veteran's oral history.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (noting that the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
inaccurate history provided by the claimant); cf. Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record).  Upon examination and x-rays, 
a VA examiner did not diagnose the veteran with broken 
arches.  Degmetich, 104 F.3d at 1333.  There is no inservice 
diagnosis or treatment of broken arches or foot pain.  Pond, 
12 Vet. App. at 346 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Moreover, although the veteran reports foot pain, pain 
without underlying pathology, is not a disorder for VA 
purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (holding that a symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disorder 
for which service connection may be granted); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  However, to the extent that 
the examiners are rendering a diagnosis of broken arches 
based on actual clinical examination, there is no evidence of 
in-service injury or disease, and the medical evidence of 
record demonstrates no relationship to service.  Pond, 12 
Vet. App. at 346; Caluza, 7 Vet. App. at 511; Forshey, 12 
Vet. App. at 74. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for hepatitis C and a bilateral foot disorder 
claimed as broken arches.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).




ORDER

Service connection for hepatitis C is denied.

Service connection for a bilateral foot disorder claimed as 
broken arches is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


